DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 March 2021 was filed after the mailing date of the patent application on 23 September 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 23 September 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-2, 6-7, 9-10, 12-21, 24-25, 27-28, and 29-30 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 20200045697 A1; hereinafter referred to as “Choi”).
Regarding Claim 24, Choi discloses an apparatus, comprising: 
a transceiver (¶66-68 & Fig. 3, Choi discloses a device comprising a transceiver 300) configured to: 
receive, by a first user equipment (UE), a time-division-duplexing (TDD) configuration (¶96 & Fig. 8 (S800), Choi discloses receiving, by a user equipment (UE) from a base station (BS), a Time-Division-Duplex (TDD) Uplink-Downlink (UL-DL) configuration information that comprises TDD-UL-DL Configuration Common Information and TDD-UL-DL-Configuration Dedicated Information); 
transmit, by the first UE to a second UE, an indication of a first TDD configuration (¶120 & Fig. 12 (S1220), Choi discloses transmitting, by the UE to a second UE, Sidelink Control Information (SCI).  ¶119-120, Choi further discloses that the SCI further includes Sidelink (SL) resource information that is generated from the UL-DL-configuration common information, the UL-DL-configuration dedicated information, and the DCI); and 
communicate, by the first UE, a sidelink communication based on the first TDD configuration (¶120 & Fig. 12 (S1240), Choi discloses communicating, between the first UE and the second UE, sidelink communications using the SL resource information generated from the UL-DL-configuration common information, the UL-DL-configuration dedicated information, and the DCI).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 24.
Regarding Claim 25, Choi discloses the apparatus of claim 24.
Choi further discloses the first TDD configuration indicates a number of TDD patterns (¶96, Choi discloses that the TDD-UL-DL-configuration common information may include a first TDD UL-DL pattern and a second TDD UL-DL pattern), a TDD periodicity (¶97, Choi discloses that each TDD-UL-DL-pattern further includes a periodicity), and a number of uplink slots (¶96, Choi discloses that the TDD-UL-DL-configuration common information further includes a first TDD-UL-DL pattern and a second TDD-UL-DL pattern where each pattern further includes a number of slots for each pattern).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 25.
Regarding Claim 27, Choi discloses the apparatus of claim 24.
Choi further discloses the transceiver is further configured to transmit an index associated with the first TDD configuration (¶106-107 & Table 7, Choi teaches transmitting downlink control information indicating an SFI for each TDD-UL-DL pattern), and the index is the indication of the first TDD configuration (Table 7, Choi discloses that an index maps to a particular pattern).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 27.
Regarding Claim 7, Choi discloses the method of claim 1.
Choi further discloses transmitting the indication includes transmitting the indication (¶120 & Fig. 12 (S1220), Choi discloses detecting, by a second user equipment (UE), Sidelink Control Information (SCI) by receiving the SCI where the SCI indicates the SL resource configuration) in a sidelink broadcast channel (¶79 & 81, Choi discloses that sidelink communications may be accomplished over a Physical Sidelink Broadcast Channel (PSBCH)).
Regarding Claim 9, Choi discloses the method of claim 1.
Choi further discloses one TDD pattern is configured for each periodicity, the method comprising: 
determining, by the first UE, a first periodicity specified in the TDD configuration (¶96 & Fig. 8 (S800), Choi discloses determining, by the UE, a Time-Division-Duplex (TDD) Uplink-Downlink (UL-DL) configuration information that comprises a first TDD-UL-DL pattern#1 and a second TDD-UL-DL pattern#2), the first periodicity indicating a first TDD pattern in the first TDD configuration (¶97, Choi discloses that the TDD-UL-DL-configuration common information may include a TDD-UL-DL-pattern#1 further includes a first periodicity), wherein transmitting the indication includes transmitting the first periodicity (¶120 & Fig. 12 (S1220), Choi discloses transmitting, by the UE to a second UE, Sidelink Control Information (SCI).  ¶119-120, Choi further discloses that the SCI further includes Sidelink (SL) resource information that is generated from the a first TDD-UL-DL pattern#1 that includes the first periodicity).
Regarding Claim 10, Choi discloses the method of claim 9.
Choi further discloses determining, by the first UE, a second periodicity specified in the TDD configuration (¶96 & Fig. 8 (S800), Choi discloses determining, by the UE, a Time-Division-Duplex (TDD) Uplink-Downlink (UL-DL) configuration information that comprises a first TDD-UL-DL pattern#1 and a second TDD-UL-DL pattern#2), the second periodicity indicating a second TDD pattern in the first TDD configuration (¶97, Choi discloses that the TDD-UL-DL-configuration common information may include a TDD-UL-DL-pattern#2 further includes a periodicity), wherein transmitting the indication includes transmitting the second periodicity (¶120 & Fig. 12 (S1220), Choi discloses transmitting, by the UE to a second UE, Sidelink Control Information (SCI).  ¶119-120, Choi further discloses that the SCI further includes Sidelink (SL) resource information that is generated from the a first TDD-UL-DL pattern#2 that includes the second periodicity).
Regarding Claim 12, Choi discloses the method of claim 1.
Choi further discloses receiving, by the first UE, one or more communications from a BS (¶96 & Fig. 8 (S800), Choi discloses receiving, by a user equipment (UE) from a base station (BS), a Time-Division-Duplex (TDD) Uplink-Downlink (UL-DL) configuration information), wherein the TDD configuration is indicated by the one or more communications (¶96 & ¶41, Choi further discloses that the a Time-Division-Duplex (TDD) Uplink-Downlink (UL-DL) configuration information that comprises TDD-UL-DL Configuration Common Information and TDD-UL-DL-Configuration Dedicated Information).
Regarding Claim 13, Choi discloses the method of claim 1.
Choi further discloses the first TDD configuration indicates a first TDD pattern and a second TDD pattern (¶96, Choi discloses that the TDD-UL-DL-configuration common information further includes a first TDD-UL-DL pattern and a second TDD-UL-DL pattern), and wherein transmitting the indication includes transmitting a first index and a second index in PSBCH (¶106-107 & Table 7, Choi teaches transmitting downlink control information indicating a SFI for each TDD-UL-DL pattern), the first index mapping to the first TDD pattern in an index table, and the second index mapping to the second TDD pattern in the index table (Table 7, Choi discloses that the SFI is an index maps to a particular pattern).
Regarding Claim 14, Choi discloses the method of claim 1.
Choi further discloses communicating the sidelink communication includes communicating the sidelink communication in one or more UL slots indicated by the first TDD configuration (¶120 & Fig. 12 (S1200->S1240), Choi teaches that sidelink (SL) communication using uplink (UL) resources that are reconfigured as SL resources).
Regarding Claim 29, Choi discloses an apparatus, comprising: 
a transceiver (¶66-68 & Fig. 3, Choi discloses a device comprising a transceiver 300) configured to: 
receive, by a first user equipment (UE), a time-division-duplexing (TDD) configuration indication (¶120 & Fig. 12 (S1220), Choi discloses receiving, by a second user equipment (UE), Sidelink Control Information (SCI).  ¶119-120, Choi further discloses that the SCI further includes Sidelink (SL) resource information that is generated from the UL-DL-configuration common information, the UL-DL-configuration dedicated information, and the DCI); and 
communicate, by the first UE, a sidelink communication based on a first TDD configuration (¶120 & Fig. 12 (S1240), Choi discloses communicating, between the first UE and the second UE, sidelink communications using the SL resource information generated from the UL-DL-configuration common information, the UL-DL-configuration dedicated information, and the DCI); and 
a processor in communication with the transceiver (¶66-68 & Fig. 3, Choi discloses a device comprising a processor 310 coupled to the transceiver 300), the processor configured to: 
identify, by the first UE, the first TDD configuration from a set of configured TDD configurations based on the TDD configuration indication (¶120 & Fig. 12 (S1230), Choi discloses identifying, by the second UE, SL resources where the SL resources are a configuration of SL resources generated from TDD configuration information).
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 29.
Regarding Claim 16, Choi discloses the method of claim 15.
Choi further discloses the receiving the TDD configuration comprises receiving the TDD configuration from a second UE (¶120 & Fig. 12 (S1220), Choi discloses receiving, by the second UE from a first UE, Sidelink Control Information (SCI).  ¶119-120, Choi further discloses that the SCI further includes Sidelink (SL) resource information that is generated from the UL-DL-configuration common information, the UL-DL-configuration dedicated information, and the DCI).
Regarding Claim 17, Choi discloses the method of claim 16.
Choi further discloses the receiving the TDD configuration comprises receiving the TDD configuration from the second UE (¶120 & Fig. 12 (S1220), Choi discloses receiving, by the second UE from a first UE, Sidelink Control Information (SCI).  ¶119-120, Choi further discloses that the SCI further includes Sidelink (SL) resource information that is generated from the UL-DL-configuration common information, the UL-DL-configuration dedicated information, and the DCI) when the first UE is outside a coverage area of a BS (¶69-70, Choi discloses that the second UE may be located outside the cell coverage area).
Regarding Claim 18, Choi discloses the method of claim 16.
Choi further discloses the receiving the TDD configuration comprises receiving the TDD configuration from the second UE (¶120 & Fig. 12 (S1220), Choi discloses receiving, by the second UE from a first UE, Sidelink Control Information (SCI).  ¶119-120, Choi further discloses that the SCI further includes Sidelink (SL) resource information that is generated from the UL-DL-configuration common information, the UL-DL-configuration dedicated information, and the DCI) when the first UE is within a first coverage area of a first BS (¶69-70, Choi discloses that each UE may be located inside the cell coverage area) and the second UE is within a second coverage area of a second BS (¶69-70, Choi discloses that each UE may be located inside the cell coverage area).
Regarding Claim 19, Choi discloses the method of claim 15.
Choi further discloses the receiving the TDD configuration indication includes detecting the TDD configuration indication (¶120 & Fig. 12 (S1220), Choi discloses detecting, by a second user equipment (UE), Sidelink Control Information (SCI) through reception of said information) in a sidelink broadcast channel (¶79 & 81, Choi discloses that sidelink communications may be accomplished over a Physical Sidelink Broadcast Channel (PSBCH)).
Regarding Claim 20, Choi discloses the method of claim 15.
Choi further discloses the receiving the TDD configuration indication (¶120 & Fig. 12 (S1220), Choi discloses receiving, by a second user equipment (UE), Sidelink Control Information (SCI) through reception of said information) includes detecting an index (¶106-107 & Table 7, Choi teaches transmitting downlink control information indicating a SFI for each TDD-UL-DL pattern) in a sidelink broadcast channel (¶106-107 & Table 7, Choi teaches transmitting downlink control information indicating a slot format indicator (SFI) for each TDD-UL-DL pattern), the index mapping to the first TDD configuration of the set of configured TDD configurations (Table 7, Choi discloses that an index maps to a particular pattern).
Regarding Claim 21, Choi discloses the method of claim 15.
Choi further discloses one UL/DL slot format is preconfigured for each TDD configuration periodicity (Table 7, Choi discloses a slot format indicator (SFI) is mapped to each TDD-UL-DL pattern.  Here, the table indicates that each format has been pre-configured and linked to an index to identify the pattern), and wherein the receiving the TDD configuration indication includes detecting a periodicity of the first TDD configuration (¶120 & Fig. 12 (S1220), Choi discloses receiving, by a second user equipment (UE), Sidelink Control Information (SCI).  ¶119-120, Choi further discloses that the SCI further includes Sidelink (SL) resource information that is generated from the UL-DL-configuration common information, the UL-DL-configuration dedicated information, and the DCI).
Regarding Claim 30, Choi discloses the apparatus of claim 29.
Choi further discloses the transceiver is configured to detect the TDD configuration indication (¶120 & Fig. 12 (S1220), Choi discloses detecting, by a second user equipment (UE), Sidelink Control Information (SCI) by receiving the SCI where the SCI indicates the SL resource configuration) in a physical sidelink broadcast channel (PSBCH) (¶79 & 81, Choi discloses that sidelink communications may be accomplished over a Physical Sidelink Broadcast Channel (PSBCH)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 8, 11, 23, and 26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Choi in view of Ohara et al. (US 20220046605 A1; hereinafter referred to as “Ohara”).
Regarding Claim 3, Choi discloses the method of claim 2.
However, Choi does not explicitly disclose a TDD pattern specified in the TDD configuration specifies at least one of a number of uplink (UL) slots, a number of UL symbols, a number of downlink (DL) slots, a number of DL symbols, or a number of flexible slots.
Ohara, a prior art reference in the same field of endeavor, teaches a TDD pattern specified in the TDD configuration specifies at least one of a number of uplink (UL) slots (¶41, Ohara discloses that the TDD configuration common information includes pattern information that further includes the number of uplink (UL) slots), a number of UL symbols (¶41, Ohara discloses that the TDD configuration common information includes pattern information that further includes the number of UL symbols), a number of downlink (DL) slots (¶41, Ohara discloses that the TDD configuration common information includes pattern information that further includes the number of downlink (DL) slots), a number of DL symbols (¶41, Ohara discloses that the TDD configuration common information includes pattern information that further includes the number of DL symbols), or a number of flexible slots.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by requiring that a TDD pattern specified in the TDD configuration specifies at least one of a number of uplink (UL) slots, a number of UL symbols, a number of downlink (DL) slots, and a number of DL symbols as taught by Ohara because sidelink (SL) resource allocation is improved by reducing the overall overhead to signal the SL reconfiguration of the time-division-duplex (TDD) pattern (Ohara, ¶7-10).
Regarding Claim 4, Choi discloses the method of claim 1.
However, Choi does not explicitly disclose the first TDD configuration indicates a number of TDD patterns, a TDD periodicity, and a number of uplink slots.
Ohara, a prior art reference in the same field of endeavor, teaches the first TDD configuration indicates a number of TDD patterns, a TDD periodicity, and a number of uplink slots (¶41, Ohara discloses that the TDD configuration common information includes the number of pattern information sets, periodic information of the DL-UL pattern, and the number of uplink (UL) slots).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by requiring that the first TDD configuration indicates a number of TDD patterns, a TDD periodicity, and a number of uplink slots as taught by Ohara because sidelink (SL) resource allocation is improved by reducing the overall overhead to signal the SL reconfiguration of the time-division-duplex (TDD) pattern (Ohara, ¶7-10).
Regarding Claim 5, Choi in view of Ohara discloses the method of claim 4.
However, Choi does not disclose the number of TDD patterns is two and the number of uplink slots includes a first number of uplink slots for a first TDD pattern and a second number of uplink slots for a second TDD pattern.
Ohara, a prior art reference in the same field of endeavor, teaches the number of TDD patterns is two (¶41 & Claim 7 & Claim 10, Ohara discloses a first TDD configuration and a second TDD configuration) and the number of uplink slots includes a first number of uplink slots for a first TDD pattern and a second number of uplink slots for a second TDD pattern (¶41 & Claim 7 & Claim 10, Ohara each TDD configuration has a corresponding number of UL slots).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by requiring that the number of TDD patterns is two and the number of uplink slots includes a first number of uplink slots for a first TDD pattern and a second number of uplink slots for a second TDD pattern as taught by Ohara because sidelink (SL) resource allocation is improved by reducing the overall overhead to signal the SL reconfiguration of the time-division-duplex (TDD) pattern (Ohara, ¶7-10).
Regarding Claim 8, Choi discloses the method of claim 1.
However, Choi does not explicitly disclose the first TDD configuration specifies a number of UL slots in a TDD configured period of a TDD pattern, and wherein transmitting the indication includes transmitting the number of UL slots in physical sidelink broadcast channel (PSBCH).
Ohara, a prior art reference in the same field of endeavor, teaches the first TDD configuration specifies a number of UL slots in a TDD configured period of a TDD pattern (¶41, Ohara discloses that the TDD configuration common information includes pattern information that further includes the number of UL symbols), and wherein transmitting the indication includes transmitting the number of UL slots in physical sidelink broadcast channel (PSBCH) (¶8-9, Ohara discloses that transmission of the pattern information may occur over a Physical Sidelink Broadcast Channel (PSBCH)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by requiring that the first TDD configuration specifies a number of UL slots in a TDD configured period of a TDD pattern, and wherein transmitting the indication includes transmitting the number of UL slots in physical sidelink broadcast channel (PSBCH) as taught by Ohara because sidelink (SL) resource allocation is improved by reducing the overall overhead to signal the SL reconfiguration of the time-division-duplex (TDD) pattern (Ohara, ¶7-10).
Regarding Claim 11, Choi discloses the method of claim 1.
However, Choi does not explicitly disclose the first TDD configuration indicates a number of UL slots in a TDD period of a TDD pattern; and the transmitting the indication includes transmitting an index mapping to the number of UL slots in physical sidelink broadcast channel (PSBCH).
Ohara, a prior art reference in the same field of endeavor, teaches the first TDD configuration indicates a number of UL slots in a TDD period of a TDD pattern (¶41, Ohara discloses that the TDD configuration common information includes pattern information that further includes the number of UL symbols, periodic information of the DL-UL pattern, and the DL-UL pattern); and the transmitting the indication includes transmitting an index mapping to the number of UL slots (¶92 & Claim 7 and Claim 10, Ohara discloses transmitting, by the first UE to a second UE, second configuration information, included in the first configuration information. ¶66, Ohara further teaches that the configuration may be signaled by a slot format indicator) in physical sidelink broadcast channel (PSBCH) (¶8-9, Ohara discloses that transmission of the pattern information may occur over a Physical Sidelink Broadcast Channel (PSBCH)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by requiring that the first TDD configuration indicates a number of UL slots in a TDD period of a TDD pattern; and the transmitting the indication includes transmitting an index mapping to the number of UL slots in physical sidelink broadcast channel (PSBCH) as taught by Ohara because sidelink (SL) resource allocation is improved by reducing the overall overhead to signal the SL reconfiguration of the time-division-duplex (TDD) pattern (Ohara, ¶7-10).
Regarding Claim 23, Choi discloses the method of claim 15.
However, Choi does not explicitly disclose the first TDD configuration indicates a number of UL slots in a TDD period of a TDD pattern, and wherein the receiving the TDD configuration indication includes receiving a parameter indicating the number of UL slots in a sidelink broadcast channel.
Ohara, a prior art reference in the same field of endeavor, teaches the first TDD configuration indicates a number of UL slots in a TDD period of a TDD pattern (¶41, Ohara discloses that the TDD configuration common information includes pattern information that further includes the number of UL symbols, periodic information of the DL-UL pattern, and the DL-UL pattern), and wherein the receiving the TDD configuration indication includes receiving a parameter indicating the number of UL slots (¶92 & Claim 7 and Claim 10, Ohara discloses transmitting, by the first UE to a second UE, second configuration information, included in the first configuration information. ¶66, Ohara further teaches that the configuration may be signaled by a slot format indicator.  Examiner correlates a slot format indicator to parameter) in a sidelink broadcast channel (¶8-9, Ohara discloses that transmission of the pattern information may occur over a Physical Sidelink Broadcast Channel (PSBCH)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by requiring that the first TDD configuration indicates a number of UL slots in a TDD period of a TDD pattern; and the transmitting the indication includes transmitting an index mapping to the number of UL slots in physical sidelink broadcast channel (PSBCH) as taught by Ohara because sidelink (SL) resource allocation is improved by reducing the overall overhead to signal the SL reconfiguration of the time-division-duplex (TDD) pattern (Ohara, ¶7-10).
Regarding Claim 26, Claim 26 is rejected on the same basis as Claim 5.
Claim 22 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Choi in view of Li et al. (WO 2020060463 A1; hereinafter referred to as “Li”).
Regarding Claim 22, Choi discloses the method of claim 15.
Choi discloses the receiving the TDD configuration indication includes detecting a SCS of the first TDD configuration (¶120 & Fig. 12 (S1220), Choi discloses receiving, by a second user equipment (UE), Sidelink Control Information (SCI).  ¶96, Choi further discloses that the TDD-UL-DL configuration comprises subcarrier spacing (SCS)) in physical sidelink broadcast channel (PSBCH) (¶79 & 81, Choi discloses that sidelink communications may be accomplished over a Physical Sidelink Broadcast Channel (PSBCH)).
However, Choi does not explicitly disclose one UL/DL slot format is preconfigured for each TDD configuration subcarrier spacing (SCS).
Li, a prior art reference in the same field of endeavor, teaches one UL/DL slot format is preconfigured for each TDD configuration subcarrier spacing (SCS) (16:12-26 & Table 2, Li teaches each TDD UL-DL configuration, or slot format, is configured based upon the subcarrier spacing (SCS)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi by requiring that one UL/DL slot format is preconfigured for each TDD configuration subcarrier spacing (SCS) as taught by Li because user equipment (UE) random access to cells is improved (Li, 4:1-5).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474